Citation Nr: 1117904	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-41 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative spondylosis of the lumbar spine.  

3.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to October 2008.  See Defense Department Forms (DD Form) 214 which is associated with the claims file.  However, it appears that the Veteran had an additional period of active duty, encompassing five years, six months, and fifteen days.  Id.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the May 2009 decision, the RO, in pertinent part, denied service connection for right ear hearing loss.  The RO also granted service connection for degenerative spondylosis of the lumbar spine and for left ear hearing loss, assigning initial 10 percent and noncompensable ratings respectively, effective from November 1, 2008.  

The Veteran provided testimony at a hearing conducted by the undersigned Acting Veterans Law Judge at the RO in November 2010.  A transcript of this hearing has been associated with the Veteran's claims file.

As the appeal of the Veteran's claims for higher ratings for his service-connected lumbar spine and left ear hearing loss disorders emanates from the Veteran's disagreement with the initial ratings assigned, the Board has characterized the claims as those for higher initial ratings, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative spondylosis of the lumbar spine and for an initial compensable disability rating for service-connected left ear hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently is not shown to have right ear hearing loss for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss have not been met..  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim now before the Board, the Veteran was provided, in association with his Benefits Delivery at Discharge Program, "notice about the evidence and information VA needs to substantiate [his] claim for benefits."  See letter signed by the Veteran in June 2008.  The Veteran at that time informed VA that he had no other information or evidence to give VA to substantiate his claim.  This letter met the timing requirement as it was sent before the May 2009 rating decision.  Moreover, as part of an October 2009 statement of the case (SOC) the Veteran was provided notice of some applicable laws and regulations, to include 38 C.F.R. § 3.159(b) (regarding VA's duty to notify), and 38 C.F.R. § 3.303 (principles relating to service connection).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or supplemental SOC (SSOC) is sufficient to cure a timing defect).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  He has not informed VA at any point that such notice was not provided him.  

While the record is not clear as to whether or not the Veteran was provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), here, such notice is not needed, as the preponderance of the evidence is against the appellant's claim for service connection, and any questions as to what would be an appropriate disability rating and effective date to be assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  Available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  

With regard to the claim for service connection for right ear hearing loss, a VA examination was provided in November 2008 and a medical opinion obtained with regard to whether any current right ear hearing loss is the result of the Veteran's active military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report in this case is adequate, even though the examiner did not have access to the Veteran's service and post-service medical records.  This is because right ear hearing loss, as defined in 38 C.F.R. § 3.385 (2010), was not shown in the course of the examination.  Thus, there is adequate medical evidence of record to make a determination in this case with regard to the claim for service connection for right ear hearing loss.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Factual Background

The appellant served on active duty from August 1986 to December 1986, and from December 1992 to October 2008.  His service treatment records include, pertinent to his claim seeking service connection for right ear hearing loss, examination reports dated in February 1989, October 1992, April 2001, and June 2008.  None of these examination reports make mention of either complaints or treatment pertaining to hearing loss of the right ear.  The Veteran's June 2008 retirement examination report shows audiometric findings which show decreased hearing acuity as compared to the findings shown on the October 1992 examination.  Specifically, upon audiological evaluation in October 1992, puretone thresholds in the right ear, in decibels, were:  5, 0, 0, 0, and 0 at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), respectively.  On audiological evaluation in June 2008, puretone thresholds in the right ear, in decibels, were:  5, 0, 0, 0, and 10 at 500, 1000, 2000, 3000, and 4000 Hz, respectively.

The Veteran sought service connection for bilateral hearing loss in June 2008.  See VA Form 21-526.  The Board parenthetically observes that service connection for left ear hearing loss was granted by the RO in May 2009.  

The report of a VA audio examination, dated in November 2008, shows that the Veteran complained of being unable to safely perform his occupational duties and daily functioning (though his occupation was not listed) due to his worsening audiological condition.  He added that he had difficulty communicating with his family.  He reported both military noise exposure (including small arms fire and heavy artillery), as well as occasional post-service recreational noise exposure (such as lawnmowers, power tools, and motorcycles).  Audiometric examination failed to show a current right ear hearing loss disability for VA service-connection purposes under 38 C.F.R. § 3.385.  Right ear speech recognition was 96 percent.

Also, audiometric findings noted as part of examinations conducted at Fort Rucker, Alabama, dated in January 2009, and April and May 2010, fail to show right ear hearing loss disability for VA service-connection purposes under 38 C.F.R. § 3.385.

At his November 2010 hearing conducted by the undersigned, the Veteran testified that he was exposed to various forms of acoustic trauma while in the military.  See page three of hearing transcript (transcript).  He described the hearing acuity in his right ear as being "fairly consistent," not having worsened in severity like his left ear.  See page seven of transcript.  

Law and Analysis

The Veteran claims that he has right ear hearing loss as a result of active military service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

In this case, service treatment records show an elevated puretone threshold of 10 at 4000 Hz. on the June 2008 retirement examination, in comparison to the 0 finding at 4000 Hz. documented in the course of an audio evaluation conducted in October 1992.  The Board does observe, however, that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.  Otherwise, all other audiometric results in service were within the normal range, and there were no complaints or other medical findings pertinent to right ear hearing loss shown in the service treatment records.

The Board finds that service connection may not be granted in this case because current audiometric findings - for that matter, all audiometric findings on file -- do not show a severity of right ear hearing loss that meets VA requirements for a disability under section 3.385.  Concerning this, the Board again notes that the November 2008 VA audio examination report reflects results of audiometric testing that do not meet the criteria for a current disability under 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, on this record, the Veteran is not shown to have right ear hearing loss as defined for VA service connection purposes in 38 C.F.R. § 3.385.  Further, the Board notes that the Veteran has not informed VA that his right ear hearing loss has worsened since November 2008 to a degree where the criteria of 38 C.F.R. § 3.385 would be met.

In summary, as a current right ear hearing disability as defined in 38 C.F.R. § 3.385 is not shown, the claim of service connection must be denied under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right ear hearing loss is denied.

REMAND

The Veteran was most recently afforded VA examinations concerning his two service-connected disabilities (lumbar spine and left ear) now on appeal in November 2008. 

Review of a November 2008 general medical examination shows that the examiner had neither the Veteran's claims file nor his medical records available for review.  The Veteran reported a history of back pain after jumping out of an airplane.  He added that he was told he suffered compressed discs at L4 and L5 at that time.  He complained of pain being on a scale of 10 out of 10.  The Veteran complained of joint pain, stiffness, and limited motion.  He denied flare-ups.  No neurologically-based symptoms were reported.  

Examination of the Veteran's lumbar spine showed abnormalities, described as guarding, spasm, and tenderness; which specific symptom was not enunciated.  No spinal ankylosis was present, and sensory testing was normal.  Range of motion studies of the thoracolumbar spine were reported as 0 to 88 degrees of flexion, with pain; extension to 27 degrees, with pain; lateral flexion to 30 degrees, without pain; and lateral rotation to 30 degrees, with no pain.  X-ray examination showed possible degenerative disc disease.  The examiner later provided a diagnosis of mild degenerative spondylosis of the lumbar spine in March 2009.  

Private medical records on files shows that the Veteran reviewed multiple epidural steroid injections in 2009 for treatment of radiating low back pain.  

Review of the November 2008 audio examination shows that the examiner had neither the Veteran's claims file nor his medical records available for review.  The Veteran complained of trouble hearing, which affected him both occupationally and socially.  Audiometry revealed a puretone threshold average of 2.5 decibels in the right ear and 22.50 decibels in the left ear.  Speech recognition was found to be 96 percent in both ears.  These audiometric findings equate to Level I hearing in the right ear Level I hearing in the left ear.  See 38 C.F.R. §§ 4.85 and 4.86, Table VI.  When those values are applied to Table VII, a noncompensable rating for the Veteran's left ear hearing loss is for application.  38 C.F.R. § 4.85.  Review of the examination report fails to show that the examiner addressed the effect of the Veteran's left ear hearing loss disability on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

Additional audiometric findings are of record, found in the form of examinations conducted at Fort Rucker, Alabama in January 2009 and April and May 2010.  While the average puretone thresholds of the Veteran's left ear acuity in each instance was less than was reported in the course of the November 2008 VA audio examination, none of these examination reports included controlled speech discrimination test (Maryland CNC) findings, as required in 38 C.F.R. § 4.85.  

At his November 2010 hearing before the undersigned, the Veteran testified that his service-connected lumbar spine disorder caused him to have moderate pain on a daily basis, and that he last had an incapacitating episode in August 2009.  See page 10 of transcript.  He denied, however, being prescribed bed rest by a physician in the past year.  See pages 11 and 12 of transcript.  Of note, he did complain of radiating pain and spasm.  See page 14 of transcript.  He added that the condition had essentially worsened since he was last examined in November 2008.  See page 16 of transcript.  Concerning his service-connected left ear disorder, he testified that his left ear hearing acuity was "really bad" (see page 19 of transcript), and added that he had trouble hearing with background noise, hearing the person talking to him, and trouble hearing the television.  See page 20 of transcript.

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  As noted, in November 2010 the Veteran testified credibly to the effect that his lumbar spine disorder and left ear hearing loss had essentially both grown more severe since the latest VA examinations took place approximately two and half years ago in November 2008.  In light of the factors noted above, the Board concludes that, in this case, additional VA examinations are needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Concerning the instant lumbar spine increased rating claim, based on the above-discussed VA medical findings noted, which include both orthopedic and neurological symptoms/complaints, orthopedic and neurological examinations are here needed to address the nature and severity of any and all orthopedic and neurologic symptoms.  

The Board also notes that VA must provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  38 C.F.R. § 3.326 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).

As noted, the Veteran was last afforded pertinent VA examinations in November 2008.  The examination reports both show that the examiner did not have access to the Veteran's claims file, to include his medical records.  In essence, neither examiner had an opportunity to review the Veteran's claims folder in conjunction with the respective examination.  Therefore, further development is required.

The Board also observes that the Veteran, with waiver of initial RO consideration, submitted additional evidence to the Board in November 2010.  This evidence, in the form of a private medical evidence concerning treatment afforded the Veteran for his service-connected lumbar spine shows, as noted above, that he was in receipt of lumbar spine epidural injections, most recently in December 2009.  As these claims are being remanded anyway, an effort to obtain all private medical records associated with the treatment afforded the Veteran for his service-connected  lumbar spine disorder dated since December 2009 should be undertaken.  As these private medical records may contain information critical to the matters at hand, 38 C.F.R. § 3.159(c) (2010) mandates that VA assist in obtaining such records.

Finally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, in readjudicating these claims the RO must consider the Hart decision.  The Board also again notes that as the Veteran is deemed to have perfected an appeal to the initial ratings assigned following the grant of service connection, the Board has characterized these issues in accordance with the decision of the Court in Fenderson, at 126 (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.

Accordingly, this case is REMANDED for the following development and consideration:

1.  With the Veteran's cooperation, the RO/AMC should obtain for the record copies of all treatment records pertaining to all treatment provided the Veteran for his service-connected lumbar spine disorder since December 2009.  To assist in acquiring these private medical records, the RO should provide the Veteran copies of VA Form 21-4142 (Authorization and Consent to Release Information).  If any of these records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  After associating with the record all evidence obtained in connection with the above development, the RO/AMC must arrange for VA orthopedic and neurologic examinations of the Veteran to determine the nature, extent and severity of the service-connected degenerative spondylosis of the lumbar spine.  All indicated studies, including X-rays, range of motion studies in degrees, and electromyograph and nerve conduction studies, if clinically appropriate, must be performed.  Tests of thoracolumbar spine joint motion against varying resistance must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiners must identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain must be identified, and the examiners must assess the extent of any pain.  The examiners must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare- ups. If this is not feasible, the examiners must so state, and explain why.

The neurological examiner must specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disorder.  If such neurological manifestations are present, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.

The neurological examiner must also identify the signs and symptoms resulting from an intervertebral disc syndrome that are present constantly, or nearly so.  The examiner should further note whether any intervertebral disc syndrome that may be present results in incapacitating episodes and the total duration of any of these episodes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history (,)" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The rationale for all opinions expressed must be explained.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.

3.  The RO/AMC should also be afforded a VA audio examination to ascertain the severity and manifestations of his service-connected left ear hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's left ear hearing loss disability on his occupational functioning and daily activities.  Martinak.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history (,)" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, following the completion of any other indicated development, and after review of any additional evidence, the RO/AMC should readjudicate the appealed issues in light of all the evidence of record.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson.  If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.


The purpose of this REMAND is to ensure due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


